Exhibit 10.1

2019 and 2020 Executive Officer Compensation Arrangements

The compensation for the executive officers of Cerus Corporation regarding
annual base salaries and target bonus percentages were as follows:

 

Name

2019
Annual Base
Salary as of

March 1

2019
Targeted Bonus
(paid in 2020)

2020
Annual Base
Salary as of

March 1

2020
Targeted Bonus
(to be paid in

2021)

William M. Greenman

President and Chief Executive Officer

$650,000

65%

$675,000

65%

Kevin D. Green

VP, Finance and Chief Financial Officer

$409,336

45%

$429,803

45%

Richard J. Benjamin

Chief Medical Officer

$429,698

45%

$444,737

45%

Laurence M. Corash, M.D.

Chief Scientific Officer

$441,537

45%

$445,953

45%

Vivek Jayaraman

Chief Operating Officer

$434,805

50%

$478,286

50%

Chrystal N. Menard

Chief Legal Officer and General Counsel

$402,436

45%

$416,522

45%

Carol Moore

Senior Vice President, Regulatory Affairs and Quality

$367,427

45%

$380,287

45%

 